            Case 2:20-cv-01953-CSMW Document 24 Filed 03/29/21 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANNETTE JENNINGS o/b/o                                :                          CIVIL ACTION
TARRELLE RONALD THOMAS                                :
               v.                                     :
ANDREW SAUL,                                          :
Commissioner of the                                   :
Social Security Administration,                       :                          NO. 20-1953

                                         MEMORANDUM OPINION

CAROL SANDRA MOORE WELLS
UNITED STATES MAGISTRATE JUDGE                                                                   March 29, 2021

           Annette Jennings (“Plaintiff”), the appointed payee for Tarrelle Ronald Thomas

(“Claimant”), has filed a motion for reconsideration of this court’s February 16, 2021 order which

reversed and remanded the Commissioner’s decision to terminate Claimant’s disability benefits.

The court’s February 16 Memorandum explained that, for the period up to March 2018, the

administrative law judge (“ALJ”) assigned to Claimant’s case had improperly applied the

requirements of new listed impairment (“LI”) 12.05(B). 1 Under the old requirements, Claimant

was disabled, because he has a full-scale IQ score below 60. After March 2018, the requirements

for LI 12.05(B) changed and Claimant could not satisfy the new requirements. 2 However, the ALJ

committed a different reversible error in evaluating Claimant’s disability because she posed an

incomplete hypothetical question to the vocational expert. Hence, this court reversed the ALJ’s

determination through March 2018, finding that Plaintiff was disabled for that time, and remanded

for reconsideration of Claimant’s disability, after March 2018.

           Plaintiff has filed a motion for reconsideration and amendment of the February 16 Order

and Judgment so that Claimant’s disability benefits can be reinstated retroactively. Plaintiff has



1
    LI 12.05(B) concerns intellectual functioning.
2
    New LI 12.05(B) no longer allows claimants to prevail simply because their IQ is below 60.
          Case 2:20-cv-01953-CSMW Document 24 Filed 03/29/21 Page 2 of 3




failed to cite any authority to support his motion. In response, Defendant has cited the correct

legal standard and argues that Plaintiff’s motion be denied. Plaintiff has filed a sur-reply, finally

citing the correct legal standard. Nevertheless, for the reasons provided below, Plaintiff’s motion

is denied.

                                        I.         LEGAL STANDARD

         A motion for reconsideration can only be granted if the movant can demonstrate one of

three grounds: (1) an intervening change in controlling law; (2) the availability of new evidence,

that was not available at the time the court rendered the decision in question; or (3) the need to

correct a clear error of law or fact or to prevent manifest injustice. Max’s Seafood Café ex rel.

Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (citing North River Ins. Co. v. CIGNA

Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). Clear error review only allows for relief

based upon a factual or legal issue the court may have overlooked, it does not allow for relief based

upon an issue the court considered initially. United States v. Cephalon Inc., 159 F. Supp. 3d 550,

555 (E.D. Pa. 2016). Although the Third Circuit has declined to define precisely what constitutes

a manifest injustice, it has strongly suggested that one exists when the court initially commits a

“‘direct, obvious, or observable error,’” of controlling law. In re Energy Futures Holding Corp,

904 F.3d 298, 312 (3d Cir. 2018) (quoting Black’s Law Dictionary (10th ed. 2014)).

                                             II.      DISCUSSION

         Plaintiff’s motion failed to cite the appropriate legal standard. In fact, in violation of Local

Rule of Civil Procedure 7.1(c), her motion is unsupported by a brief. That failure justifies denying

Plaintiff’s motion. 3 See Rosenblit v. City of Philadelphia, Civ. A. No. 20-3121, 2021 WL 288887,



3
 The motion is also untimely, under Local Rule of Civil Procedure 7.1(g). However, Defendant has not expressed
any reliance on the rule, hence, this error can be disregarded. See Szostek v. Drexel University, Civ. A. No. 12-2921,
2013 WL 6667746, at *2 (E.D. Pa. Dec. 18, 2013) (citations omitted).

                                                     2
        Case 2:20-cv-01953-CSMW Document 24 Filed 03/29/21 Page 3 of 3




at *4 (E.D. Pa. Jan. 28, 2021) (citing Rorrer v. Cleveland Steel Container Corp., Civ. A. No. 08-

671, 2012 WL 138756, at *4 (E.D. Pa. Jan. 18, 2012). Moreover, Plaintiff’s motion completely

failed to identify any change in controlling law, newly available evidence, a clear error of law or

fact, or any manifest injustice. Notably, Plaintiff did not identify any legal or factual issue that

this court overlooked in its February 16 decision or any new controlling law that would authorize

this court to amend its prior decision and order retroactive reinstatement of Claimant’s disability

benefits.

       In her sur-reply, Plaintiff identified the three factor test for motions for reconsideration.

Pl.’s Sur-Reply at 1-2. However, when applying the test to this case, she neglected to note that the

change in law or new fact(s) have to occur after the court’s decision. Her reply erroneously relies

upon the ALJ’s errors of law and fact that this court identified in the February 16 decision. Id. at

2. Likewise, Plaintiff fails to identify any clear error of law or fact this court committed in its

February 16 decision. Instead, she repeats the errors the ALJ committed, which this court

identified in the February 16 decision. Id. Finally, Plaintiff does not identify any manifest injustice

caused by the court’s February 16 decision. Rather, she relies upon the adverse consequences of

the ALJ’s decision in this case and the likely delay that will transpire until the Commissioner can

re-evaluate Claimant’s disability. Id. at 3. Therefore, Plaintiff’s motion is denied.

       An implementing Order follows.




                                              3
